ACCEPTED
                                                                                         14-15-00377-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    6/2/2015 10:19:39 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK


                             No. 14-15-00377-CV
                  BEFORE THE 14 th COURT OF APPEALS     FILED IN
                                                  14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                         OF THE STATE OF TEXAS                6/2/2015 10:19:39 AM
                                                              CHRISTOPHER A. PRINE
                                                                       Clerk
                               HOUSTON, TEXAS
                ___________________________________________


                     ELMER LOPEZ, Individually and
                dba EHL PAINTING AND CONSTRUCTION
                              Appellant

                                      VS.

                        ROC TEXAS LAKESIDE LLC
                                Appellee

     _________________________________________________________

                     NOTICE OF APPEARANCE
     _________________________________________________________

      The undersigned, Joel Mallory, Jr., hereby submits his Notice of

Appearance as Counsel for Appellant, Elmer Lopez, Individually and dba as EHL

Painting and Construction.
Respectfully submitted,




Joel D. Mallory, Jr.
Appellant pro se
TBN: 00786082
P.O. Box 301035
Houston, Texas 77230
Tele: (713) 429-0350
Fax: (713) 429-0350
Joelmallory@yahoo.com
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this document has been served or will
be served upon Opposing Counsel in compliance with the Texas Rules of
Appellate Procedure on June 2, 2015 by facsimile, U.S. Mail, electronically, or by
any means authorized by the Rules upon Robert Eldridge Bone, Counsel for ROC
Lakeside LLC




                                                  Joel D. Mallory, Jr.

                      CERTIFICATE OF COMPLIANCE

       I certify that pursuant to Rule 9, Tex. R. App. Proc., this motion complies
with the Rule’s font requirements (Times Roman 14 and 12 point for footnotes).
Word count for the document as applicable is 186 .




                                                  Joel D. Mallory, Jr.